Citation Nr: 1414811	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  11-17 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Whether the reduction in the evaluation of sigmoid stricture with diverting colostomy and cecostomy tube placement from 100 percent to 30 percent was proper.

2.  Entitlement to an initial rating in excess of 30 percent for sigmoid stricture with diverting colostomy and cecostomy, from May 16, 2011.

3.  Entitlement to an initial evaluation in excess of 30 percent for ischemic heart disease.

4.  Entitlement to a compensable initial evaluation for scars associated with sigmoid stricture with diverting colostomy and cecostomy tube placement.

5.  Entitlement to a compensable initial evaluation for hemorrhoids.

6.  Entitlement to an effective date for an award of service connection for prostate cancer, prior to October 14, 2009.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to February 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Anchorage, Alaska Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge at a video conference hearing in March 2013.

The issues of entitlement to increased ratings for the Veteran's service-connected shell fragment wounds of the cervical spine, left upper thigh and left calf and shin, tinnitus and posttraumatic stress disorder, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to an initial evaluation in excess of 30 percent for ischemic heart disease and entitlement to a compensable initial evaluation for scars associated with sigmoid stricture are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The May 16, 2011 VA examination demonstrated material improvement in the Veteran's sigmoid stricture.  There is no evidence the condition resulted in more than moderate reduction of lumen or moderate leakage.

2.  The July 10, 2012 VA examination revealed extensive leakage; a colostomy was not required.

3.  The Veteran's hemorrhoids are not more than moderate.

4.  The Veteran's initial claim for service connection for prostate cancer was received on October 14, 2009, more than one year following his separation from service.


CONCLUSIONS OF LAW

1.  The reduction of the evaluation for sigmoid stricture with colostomy and cecostomy tube placement from 100 percent to 30 percent, effective May 16, 2011, was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§  3.344, 4.114, Diagnostic Code 7333 (2013).

2.  The criteria for an initial evaluation of 50 percent for sigmoid stricture with colostomy and cecostomy tube placement have been met, effective July 10, 2012.  38 U.S.C.A. §§ 1155, 5207 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7333 (2013).

3.  The criteria for a compensable initial evaluation for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002; 38 C.F.R. §§ 4.114, Diagnostic Code 7336 (2013).

4.  The criteria for an effective date for an award of service connection for prostate cancer, prior to October 14, 2009, have not been met.  38 U.S.C.A. §§ 5101(a), 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The appellant was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of his claims.  A December 2009 letter explained the evidence VA was responsible for providing and the evidence he was responsible for providing.  This letter also informed the appellant of disability rating and effective date criteria.  The Board acknowledges the Veteran was not provided with appropriate VCAA notice regarding some of his claims.  Such claims were readjudicated in the statement of the case issued in August 2012.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's pertinent post-service treatment records have been secured.  The VA arranged for pertinent examinations to evaluate the severity of his service-connected disabilities.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is also met.  

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  Increased ratings 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

A.  Sigmoid stricture 

A 100 percent evaluation may be assigned for stricture of the rectum and anus requiring colostomy.  A 50 percent evaluation may be assigned with great reduction of lumen, or extensive leakage.  With moderate reduction of lumen, or moderate constant leakage, a 30 percent evaluation is assigned.  38 C.F.R. § 4.114, Diagnostic Code 7333.

The Veteran presented to the emergency room of a private hospital in March 2010 with diffuse abdominal pain and hiccups.  He had decreased bowel movements, a recent history of diarrhea and multiple bowel movements since he had radiation for prostate cancer.  It was noted he appeared to have a colonic obstructive process with CT findings consistent with a mass or other obstruction in the colon.  He underwent an exploratory laparotomy, transverse loop colostomy and cecostomy tube placement.  During the surgery, it was indicated he had an obstructing lesion in the sigmoid colon right at the pelvis brim.  It was adherent to the posterior structures and was deemed unresectable.  The diagnoses were sigmoid obstruction resulting in right-sided megacolon requiring surgery.

The record shows the Veteran had additional surgery in October 2010 when a sigmoid resection and anastomosis was done.  It was indicated the transverse colon was left as a protective colostomy for subsequent closure.  He had a colostomy takedown in November 2010.  

The Veteran was examined by the VA on May 16, 2011.  He related his condition caused alternating diarrhea and constipation and abdominal pain.  His symptoms occurred intermittently, with each occurrence lasting for days.  He described leakage of stool and that he needed a pad.  An examination revealed no evidence of ulceration, fissures, reduction of lumen, loss of rectal tonus, infections or loss of sphincter control.  The diagnoses were sigmoid stricture with diverting colostomy, cecostomy tube placement due to bowel obstruction, and colon perforation.  

On VA genitourinary examination on November 1, 2011, it was reported the Veteran had chronic fecal incontinence that required two to four pad changes per day.

The Veteran was again examined by the VA on July 10, 2012.  It was stated his residuals included urgency to defecate and the need to use absorbent material to contain watery/soft stools with intermittent leakage.  The examiner reported the Veteran had moderate symptoms attributable to the resection of the large intestine, which consisted of abdominal pain and diarrhea.  She stated the fecal leakage limited the Veteran to staying around the home or near a bathroom.

Under 38 C.F.R. § 3.343(a), total disability ratings when warranted by the severity of the condition and not granted purely because of hospital, surgical or home treatment, or individual unemployability will not be reduced, in the absence of clear error, without examination showing material improvement in physical or mental condition.  Examination reports showing material improvement must be evaluated in conjunction with all the facts of record, and consideration must be given particularly to whether the veteran attained improvement under the ordinary conditions of life, i.e., while working or actively seeking work or whether the symptoms had been brought under control by prolonged rest, or generally, by following a regimen which precludes work, and, if the latter, reduction from total disability ratings will not be considered pending reexamination after a period of employment (3 to 6 months).  

An August 2010 rating action granted service connection for sigmoid stricture with diverting colostomy and cecostomy tube placement, and assigned a 100 percent evaluation effective March 16, 2010.  By rating decision dated September 2011, the RO reduced the evaluation to 30 percent, effective May 16, 2011.

The initial question is whether the reduction from a 100 percent evaluation was proper.  The 100 percent rating was based, in part, on the fact the Veteran had a colostomy.  This was reversed by the surgery in November 2010.  The May 16, 2011 VA examination shows there was no indication of any reduction of lumen or loss of sphincter control.  There was no indication the Veteran's symptoms were more than moderate.  As noted above, when material improvement is shown, a 100 percent rating may be reduced.  The Board concludes the findings on the May 2011 VA examination establish material improvement in the Veteran's condition.  The Board finds, therefore, that the reduction was proper.

The issue remains whether a rating in excess of 30 percent is warranted for sigmoid stricture from May 16, 2011.  As discussed above, the findings on the VA examination conducted on that date do not warrant a higher rating.  The Board acknowledges the Veteran has reported he suffers fecal incontinence.  It was indicated on the November 1, 2011 VA genitourinary examination that he had to change a pad up to four times a day.  The Board acknowledges, that following the July 2012 VA examination, the examiner concluded the Veteran's symptoms were no more than moderate.  It is significant to point out that she added that the fecal leakage essentially required the Veteran to remain in his house or be near a bathroom.  Resolving reasonable doubt in his favor, the Board finds that this constitutes severe leakage, warranting a 50 percent rating, effective July 10, 2012, the date of the VA examination.  Since a colostomy is not in order, there is no basis on which a rating higher than 50 percent is appropriate.


B.  Hemorrhoids 

A 20 percent evaluation may be assigned for hemorrhoids, external or internal, with persistent bleeding and with secondary anemia, or with fissures.  A 10 percent evaluation may be assigned for hemorrhoids which are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  When mild or moderate, a noncompensable evaluation will be assigned.  38 C.F.R. § 4.114, Diagnostic Code 7336.

The May 2011 VA examination demonstrated the Veteran had external hemorrhoids which were not reducible.  There was no evidence of bleeding, and thrombosis was absent.  There was no evidence of frequent recurrence or excessive redundant tissue.  Hemoglobin was 13.6, and hematocrit was 40.0; both results are within normal limits.  

The Veteran was again examined by the VA for hemorrhoids in July 2012.  The diagnosis was hemorrhoids.  The examiner stated they were mild or moderate.  There was no bleeding, inflammation or signs of infection.  The examiner indicated the hemorrhoids were in a quiescent state.  The entire perirectal region showed mild redness.  The examiner further indicated the Veteran had large external hemorrhoids.  It was noted there were two 1-centimeter hemorrhoids.

The Board notes the May 2011 VA examination revealed the Veteran's hemorrhoids were not reducible.  The next VA examination in July 2012 provided contrasting statements regarding the size or severity of the hemorrhoids.  On the July 2012 examination, the examiner stated the hemorrhoids were mild or moderate, and did not indicate the hemorrhoids were not reducible.  In fact, he commented the hemorrhoids were quiescent.  

The findings are consistent with the noncompensable evaluation in effect for hemorrhoids.  The Board concludes the objective findings are of greater probative value than the Veteran's allegations regarding the severity of his hemorrhoids.

	II.  Earlier effective date 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155.

Except as otherwise provided, the effective date of an evaluation and award of service connection shall be the day following separation from active service or the date entitlement arose if the claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

Service connection for prostate cancer was granted by the RO in a July 28, 2010 rating decision.  A 100 percent evaluation was assigned, effective October 9, 2009.  This was the date his condition was diagnosed.  In a November 2010 rating action the RO assigned October 14, 2009 as the effective date for the award of service connection for prostate cancer.  

The Veteran argues an earlier effective date is warranted.  He has variously asserted that his symptoms actually started in 2001 when he was diagnosed with an enlarged prostate.  Alternatively, he claims the cancer was first discovered in July 2009, and that should be the effective date. 

The Veteran's claim for service connection for prostate cancer was received on October 14, 2009.  Even if it were true that prostate cancer was diagnosed prior to October 14, 2009, since he did not submit a claim until that date, there is no basis on which he is entitled to an earlier effective date.  

Since the Veteran's claim for service connection for prostate cancer was received more than one year following his separation from service, the proper effective date is the date his claim was received, that is, October 14, 2009.  There is no basis on which an earlier effective date may be assigned.

Additional considerations 

The Board has considered whether referral for extraschedular consideration is warranted.  The Board notes that all findings and impairment associated with the service-connected sigmoid stricture or hemorrhoids encompassed by the schedular criteria for the ratings assigned.  Therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008)


ORDER

The reduction of the 100 percent evaluation for sigmoid stricture with diverting colostomy and cecostomy tube placement is proper.

A rating of 50 percent for sigmoid stricture with diverting colostomy and cecostomy tube placement is granted, effective July 10, 2012, subject to the governing law and regulations pertaining to the payment of monetary benefits.

A compensable initial evaluation for hemorrhoids is denied.

An effective date for an award of service connection for prostate cancer prior to October 14, 2009 is denied.


REMAND

The Veteran asserts a higher rating is warranted for ischemic heart disease.  A stress test on VA examination of the heart in June 2010 revealed METs (metabolic equivalent) of 7.  An echocardiogram disclosed an ejection fraction of 54 percent.  On VA examination in November 2011, the Veteran reported symptoms of dyspnea, fatigue, angina and dizziness.  Based on his responses, the Veteran's METs level was estimated at 1-3.  In April 2012, a VA medical provider reviewed the Veteran's claims folder and noted that the METs level of 7 on previous testing was counter to the Veteran's personal history that set METs at 3.  The examiner commented that a more practical reading of METs would be 5-7.  

During the hearing before the undersigned, the Veteran asserted his condition had increased in severity.  He referred to treatment for ischemic heart disease, but it was not clear if this was from a private physician or through the VA.  The Court has held that where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. at 632.  

The Veteran also claims a compensable rating should be assigned for the scars associated with the sigmoid stricture.  On VA examination in May 2011, it was reported there were three scars on the abdomen.  With the exception of one scar that was disfiguring, the scars were not painful.  There was no skin breakdown.  The scars were superficial with no underlying tissue damage.  It was reported on the November 2011 VA examination that two of the Veteran's scars were painful to manipulation, but they were not unstable.  The July 2012 VA examination reflects that the scars were not painful or unstable.

In light of the conflicting evidence concerning the Veteran's scars, the Board believes additional development of the record is warranted.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request he provide the names, dates of treatment and addresses for any medical provider, VA and non-VA, who treated him for ischemic heart disease or the scars associated with the sigmoid stricture since 2012.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran, not already of record.  

2.  Schedule a VA cardiovascular examination to determine the nature and severity of the Veteran's ischemic heart disease.  All indicated tests should be performed.  The claims folder should be made available to the examiner in conjunction with the examination.  

3.  Schedule a VA scars examination to determine the nature and severity of the scars that are associated with the sigmoid stricture.  The claims folder should be made available to the examiner in conjunction with the examination. 

4.  The RO should then review the record and readjudicate the claims.  If any of the claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


